United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10816
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JIMMY MICHAEL CORK,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:06-CR-2-1
                      --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jimmy Michael

Cork preserves for further review his contention that his

sentence is unreasonable because it does not adequately consider

his history and characteristics pursuant to 18 U.S.C.

§ 3553(a)(1) and because the sentence is greater than necessary

to comply with the purposes of sentencing set forth in

§ 3553(a)(2).   Cork concedes that his argument is foreclosed by

United States v. Mares, 402 F.3d 511 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005), and its progeny, which have outlined this

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-10816
                               -2-

court’s methodology for reviewing sentences for reasonableness.

The Government’s motion for summary affirmance is GRANTED, and

the judgment of the district court is AFFIRMED.